404 U.S. 1211
92 S.Ct. 9
30 L.Ed.2d 15
CORPUS CHRISTI INDEPENDENT SCHOOL DISTRICT et al.v.
Jose CISNEROS et al.  Aug. 19, 1971.  djQ  Mr. Justice BLACK, Circuit Justice.  The district judge in this case ordered the Corpus Christi Independent School District to stop alleged historical practices of discrimination against school children on the basis of race or color, 324 F.Supp. 599. He directed how this was to be accomplished, D.C., 330 F.Supp. 1377, saying at the same time that he would grant no stays of his order. The school district asked the court to stay its order and a stay was granted by a different district judge who had been assigned to hear the application. The plaintiffs, parents of the students allegedly discriminated against, then asked the United States Court of Appeals for the Fifth Circuit to vacate the stay. A panel of two Circuit Court judges did vacate the stay. The school district then applied to me as a single Justice to reinstate the stay issued by the District Court for the Southern District of Texas. The Solicitor General of the United States has joined in requesting me as a single Justice to reinstate that stay. If I reinstate the stay, the District Court's order will not go into effect until the Fifth Circuit or this Court has had an opportunity to pass on it.  It is apparent that this case is in an undesirable state of confusion and presents questions not heretofore passed on by the full Court, but which should be. Under these circumstances, which present a very anamalous, new, and

[1212]
confusing situation, I decline as a single Justice to upset the District Court's stay and, therefore, I reinstate it without expressing any view as to the wisdom or upset the District Court's stay and, propriety of the Solicitor General's position. The stay will be reinstated pending action on the merits in the Fifth Circuit or action by the full Court.  Stay reinstated.    U. S. v. Lopez  [92SCt2,404US1213,30LEd2d17]  92 S.Ct. 2 404 U.S. 1213 30 L.Ed.2d 17  UNITED STATES, Appellee,  v.  Robert E. LOPEZ.
No. —-.
Aug. 23, 1971.
Mr. Justice DOUGLAS, Circuit Justice.


1
Applicant Lopez was indicted and convicted for refusing to submit to induction, 322 F.Supp. 852. He claimed at trial that he was entitled to a hearing before his local board on his conscientious objector claim which had matured after receipt of the induction notice. At the time applicant received his order to report for induction, however, the law in the Ninth Circuit did not allow the filing of an application for exemption as a conscientious objector after an induction notice had been issued.1 We noted in Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971), decided after applicant's conviction, that the Army agreed a draftee could have a hearing on such a claim after induction; and we held that such a hearing, though post-induction, satisfied the requirements of the Military Selective Service Act of 1967. Relying on this opinion, the Court of Appeals affirmed Lopez' conviction, 442 F.2d 1311.


2
Applicant claims, however, that Army regulations in force at the time of his induction date did not permit him the post-induction hearing to which we held Ehlert was entitled,2 and he now seeks a modification of his sentence which will enable him to submit to induction and to obtain thereafter the Army's ruling on his conscientious objector claim. The appeal now waiting argument in the Court of Appeals concerns the propriety of such a procedure. The question seems to me a substantial one, and applicant has proved himself to be bailworthy, as he has twice before been ordered released on his personal recognizance in connection with this litigation. Pending disposition of the appeal, applicant Lopez should be released on his personal recognizance in the form and manner provided at an earlier stage of this litigation.


3
It is so ordered.


4
Application granted.



1
 Ehlert v. United States, 422 F.2d 332 (CA9 1970), aff'd, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971), which set forth the Ninth Circuit rule, was decided Feb. 2, 1970. Applicant received his notice of induction March 3, 1970, and failed to submit March 17, 1970.


2
 From Nov. 9, 1962, until Aug. 15, 1970, Army Regulation AR 635—20, 3(b), provided that requests for discharge after entering military service would not be favorably considered when based 'solely on conscientious objection which existed, but which was not claimed prior to induction, enlistment, or entry on active duty or active duty for training.' (Emphasis supplied.)